As filed with the Securities and Exchange Commission on October 18, 2011 Investment Company Act File No. 811-[ ] U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) xREGISTRATION STATEMENT UNDER THEINVESTMENT COMPANY ACT OF 1940 o Amendment No. GLOBAL CHARTIST FUND, LLC (Exact name of Registrant as specified in Charter) 200 Park Avenue New York, NY 10166 (Address of principal executive offices) Registrant's Telephone Number, including Area Code:(212) 667-4225 Bryan McKigney c/o Oppenheimer Asset Management, Inc. 200 Park Avenue New York, NY 10166 (Name and address of agent for service) Copyto: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, NY 10022 EXPLANATORY NOTE This Registration Statement has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended.However, limited liability company interests in the Registrant are not being registered under the Securities Act of 1933, as amended (the "Securities Act"), since such interests will be issued solely in private placement transactions which do not involve any "public offering" within the meaning of Section 4(2) of, and/or Regulation D under, the Securities Act.Investments in the Registrant may only be made by individuals or entities meeting the definition of an "accredited investor" in Regulation D under the Securities Act and a "qualified client" within the meaning of Rule 205-3 under the Investment Advisers Act of 1940, as amended.This Registration Statement does not constitute an offer to sell, or the solicitation of an offer to buy, any interest in the Registrant. Subject to Completion, Dated as of October 18, 2011 Memorandum Number: GLOBAL CHARTIST FUND, LLC CONFIDENTIAL MEMORANDUM October 2011 INVESTMENT ADVISER: Advantage Advisers Multi-Manager, L.L.C. 200 Park Avenue New York, New York 10166 PORTFOLIO MANAGERS: Carter Braxton Worth Chief Market Technician and Managing Director Bryan Franco, CFA Executive Director Oppenheimer Asset Management Inc. 200 Park Avenue New York, New York10166 (212) 667-4225 A REGISTRATION STATEMENT TO WHICH THIS CONFIDENTIAL MEMORANDUM RELATES HAS BEEN FILED BY THE REGISTRANT, GLOBAL CHARTIST FUND, LLC (THE "FUND") PURSUANT TO SECTION 8(B) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.HOWEVER, THE LIMITED LIABILITY COMPANY INTERESTS IN THE FUND ("INTERESTS") ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), SINCE SUCH INTERESTS WILL BE ISSUED SOLELY IN PRIVATE PLACEMENT TRANSACTIONS WHICH DO NOT INVOLVE ANY "PUBLIC OFFERING" WITHIN THE MEANING OF SECTION 4(2) OF, AND/OR REGULATION D UNDER, THE SECURITIES ACT.INVESTMENTS IN THE REGISTRANT MAY BE MADE ONLY BY INDIVIDUALS OR ENTITIES MEETING THE DEFINITION OF AN "ACCREDITED INVESTOR" IN REGULATION D UNDER THE SECURITIES ACT AND A "QUALIFIED CLIENT" WITHIN THE MEANING OF RULE 205-3 UNDER THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED.THIS REGISTRATION STATEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR THE SOLICITATION OF AN OFFER TO BUY, ANY INTERESTS IN THE FUND.INTERESTS IN THE FUND ARE NOT DEPOSITS OR OBLIGATIONS OF, OR GUARANTEED OR ENDORSED BY, ANY BANK OR OTHER INSURED FINANCIAL INSTITUTION, AND ARE NOT FEDERALLY INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE FEDERAL RESERVE BOARD OR ANY OTHER GOVERNMENT AGENCY.IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY UPON THEIR OWN EXAMINATION OF THE FUND AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED.NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE FUND'S INTERESTS OR PASSED UPON THE ADEQUACY OF THE DISCLOSURE IN THIS CONFIDENTIAL MEMORANDUM.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. TO ALL INVESTORS IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY UPON THEIR OWN EXAMINATION OF GLOBAL CHARTIST FUND, LLC (THE "FUND") AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED.THE LIMITED LIABILITY COMPANY INTERESTS IN THE FUND ("INTERESTS") WHICH ARE DESCRIBED IN THIS CONFIDENTIAL MEMORANDUM HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY OF THE STATES OF THE UNITED STATES.THE OFFERING CONTEMPLATED BY THIS CONFIDENTIAL MEMORANDUM WILL BE MADE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, FOR OFFERS AND SALES OF SECURITIES WHICH DO NOT INVOLVE ANY PUBLIC OFFERING, AND ANALOGOUS EXEMPTIONS UNDER STATE SECURITIES LAWS. INTERESTS OFFERED HEREBY ARE NOT DEPOSITS OR OTHER OBLIGATIONS OF ANY BANK, ARE NOT GUARANTEED BY ANY BANK AND ARE NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY, AND INVOLVE INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF THE FULL AMOUNT INVESTED. THIS CONFIDENTIAL MEMORANDUM SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY SALE OF INTERESTS IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS CONCERNING THE FUND THAT ARE INCONSISTENT WITH THOSE CONTAINED IN THIS CONFIDENTIAL MEMORANDUM.PROSPECTIVE INVESTORS SHOULD NOT RELY ON ANY INFORMATION NOT CONTAINED IN THIS CONFIDENTIAL MEMORANDUM. THIS CONFIDENTIAL MEMORANDUM IS INTENDED SOLELY FOR THE USE OF THE PERSON TO WHOM IT HAS BEEN DELIVERED FOR THE PURPOSE OF EVALUATING A POSSIBLE INVESTMENT BY THE RECIPIENT IN INTERESTS DESCRIBED HEREIN, AND ARE NOT TO BE REPRODUCED OR DISTRIBUTED TO ANY OTHER PERSONS (OTHER THAN PROFESSIONAL ADVISERS OF THE PROSPECTIVE INVESTOR RECEIVING THESE DOCUMENTS). NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH INVESTOR (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER AGENT OF SUCH INVESTOR) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF (I) THE FUND AND (II) ANY OF ITS TRANSACTIONS, AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO THE INVESTOR RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE. PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS CONFIDENTIAL MEMORANDUM AS LEGAL, TAX OR FINANCIAL ADVICE.EACH PROSPECTIVE INVESTOR SHOULD CONSULT ITS OWN PROFESSIONAL ADVISERS AS TO THE LEGAL, TAX, FINANCIAL OR OTHER MATTERS RELEVANT TO THE SUITABILITY OF AN INVESTMENT IN THE FUND FOR SUCH INVESTOR. INTERESTS ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE LIMITED LIABILITY COMPANY AGREEMENT OF THE FUND, AS MAY BE AMENDED FROM TIME TO TIME, THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INTERESTS ARE SUITABLE ONLY FOR SOPHISTICATED INVESTORS FOR WHOM AN INVESTMENT IN THE FUND DOES NOT CONSTITUTE A COMPLETE INVESTMENT PROGRAM AND WHO FULLY UNDERSTAND AND ARE WILLING TO ASSUME THE RISKS INVOLVED IN THE FUND'S SPECIALIZED INVESTMENT PROGRAM.INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR UP TO TWO (2) YEARS FROM THE DATE THAT A REPURCHASE REQUEST HAS BEEN MADE BY AN INVESTOR. i EACH PROSPECTIVE MEMBER IS INVITED TO MEET WITH REPRESENTATIVES OF THE ADVISER TO DISCUSS WITH, ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE FUND CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF INTERESTS, AND TO OBTAIN ANY ADDITIONAL INFORMATION, TO THE EXTENT THE FUND POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE INFORMATION CONTAINED HEREIN.ALL SUCH ADDITIONAL INFORMATION, HOWEVER, MUST BE IN WRITING AND IDENTIFIED AS SUCH BY THE FUND, AND ELIGIBLE PERSONS SHOULD NOT RELY ON INFORMATION OTHER THAN THAT CONTAINED IN THIS CONFIDENTIAL MEMORANDUM AS SUPPLEMENTED OR OBTAINED IN WRITING FROM THE ADVISER.ANY SUCH REQUEST SHOULD BE DIRECTED TO THE ADVISER AT (212) 667-4225. ii TABLE OF CONTENTS Page SUMMARY OF TERMS 1 SUMMARY OF FUND EXPENSES 25 THE FUND 27 USE OF PROCEEDS 27 STRUCTURE 27 INVESTMENT PROGRAM 28 PRINCIPAL RISK FACTORS 42 ADDITIONAL RISK FACTORS 53 PERFORMANCE INFORMATION 56 MANAGEMENT OF THE FUND 57 VOTING 62 POTENTIAL CONFLICTS OF INTEREST 62 BROKERAGE 64 OPERATING EXPENSES 66 CAPITAL ACCOUNTS AND ALLOCATIONS 66 SUBSCRIPTION FOR INTERESTS 71 REDEMPTIONS, REPURCHASES OF INTERESTS AND TRANSFERS 73 TAX ASPECTS 77 ERISA CONSIDERATIONS 95 ADDITIONAL INFORMATION AND SUMMARY OF LIMITED LIABILITY COMPANY AGREEMENT 98 APPENDIX A – LIMITED LIABILITY COMPANY AGREEMENT A-1 APPENDIX B – PRIVACY POLICY
